Exhibit 10.1
 
 
PURCHASE AND SALE AGREEMENT
 
·  
Dill East Field and Lukassen 14-34 well, Kimball County, Nebraska

·  
Pieper #3-29 well, Washington County, Colorado

·  
Omega Prospect, Banner County, Nebraska

·  
Comanche Farms Prospect, Arapahoe County, Colorado



THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated effective as of
December 1, 2009 at 7:00 a.m. Mountain Time (the “Effective Time”), is between
EDWARD MIKE DAVIS, L.L.C., a Nevada limited liability company, 200 Rancho
Circle, Las Vegas, Nevada 89107 (“Seller”), and RECOVERY ENERGY, INC., a Nevada
corporation, 1515 Wynkoop Street, Suite 200, Denver, Colorado 80202 (“Buyer”).
Seller and Buyer are sometimes referred to in this Agreement, collectively, as
the “Parties,” and individually, as a “Party.”


Recitals


A.   Seller owns certain rights and interests in and to the Dill East Field
(Wilke Lease) and the Lukassen 14-34 well, located in Kimball County, Nebraska,
the Pieper 3-29 well, located in Washington County, Colorado, the Omega Prospect
located in Banner County, Nebraska and the Comanche Farms Prospect located in
Arapahoe County, Colorado (the “Assets” as defined below).


B.   Seller desires to sell and assign to Buyer, and Buyer desires to purchase
and acquire from Seller, the Assets in accordance with the terms and conditions
hereof.


Agreement


IN CONSIDERATION OF ONE HUNDRED DOLLARS ($100.00), the mutual premises and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1. In accordance with the terms and conditions of this Agreement, Buyer agrees
to purchase and acquire from Seller, and Seller agrees to sell, assign, transfer
and convey to Buyer the following (collectively, the “Assets”):


(a)   The leasehold estates created by the oil and gas leases (the “Leases)
described in Exhibit A hereto, insofar as and only insofar as the Leases cover
and relate to the land described in Exhibit A hereto (the “Land”), including:


(i)  
an undivided eighty-seven and one-half percent (87.50%) working interest
and  seventy percent (70.00%) net revenue interest in, to and under the Wilke
Dill East Field) Leases, covering the Land located in Kimball County, Nebraska,
described in Exhibit A hereto;



(ii)  
an undivided one hundred percent (100.00%) working interest and eighty percent
(80.00%) net revenue interest in, to and under the Lukassen Leases, covering the
Land located in Kimball County, Nebraska, described in Exhibit A hereto;

 
1

--------------------------------------------------------------------------------


 
(iii)  
 an undivided one hundred percent (100.00%) working interest and eighty percent
(80.00%) net revenue interest in, to and under the Pieper Lease, covering the
Land located in Washington County, Colorado, described in Exhibit A hereto;



(iv)  
 an fifty percent (50.00%) working interest and a forty percent (40.00%) net
revenue interest in, to and under the Omega Prospect Leases, covering the Land
located in Banner County, Nebraska, described in Exhibit A hereto; and



(v)  
 an fifty percent (50.00%) working interest and a forty percent (40.00%) net
revenue interest in, to and under the Comanche Farms Prospect Leases, covering
the Land located in Arapahoe County, Colorado, described in Exhibit A hereto.



(b)   The undivided interests in and to the wells located upon the Land and
described in Exhibit A hereto  (the “Wells”).


(c)   The oil, gas, natural gas liquids, condensate and other hydrocarbons
produced from the Land covered by the Leases, or attributable or allocable
thereto, or to lands pooled or unitized therewith, from and after the Effective
Time (the “Production”).


(d)   The equipment, personal property, facilities, pipelines, improvements,
fixtures, buildings and structures located upon the Land, and used in connection
with the Leases, the Land or the Wells for the production, gathering, treatment,
compression, transportation, processing, sale or disposal of hydrocarbons or
water produced from the Land, or attributable thereto, including, without
limitation, all the wells, well-bores, casing, tubing, gauges, valves, rods,
flow lines, gear boxes, pumps, tanks, separators, gathering system, compressors,
pipelines, fixtures, pits, buildings and improvements described in Exhibit A
hereto (collectively, the “Equipment”).


(e)   The surface rights incident or appurtenant to the Leases, the Land and the
Wells, and all easements, rights-of-way, permits, licenses, servitudes, surface
use agreements or other similar interests affecting the Land, the Leases and the
Wells (collectively, the “Surface Rights”).
 
(f)   The agreements, contracts, options, leases, licenses, permits and other
documents related to the ownership or operation of the Leases, the Land, the
Wells, the Production, the Equipment and the Surface Rights including, without
limitation, all operating, unit, pooling, exploration, farm-out, participation,
operating, unit, pooling, communitization, gathering, water disposal,
processing, transportation and product purchase agreements, and options,
permits, orders and decisions of state and federal regulatory authorities
(collectively, the “Material Contracts”).
 
2

--------------------------------------------------------------------------------



 
(g)   Copies of Seller’s files and records related to the Leases, the Land and
the Wells (the “Records”) including, without limitation, all of the following:
(i) land, lease, title, contracts, rights of way, surveys, maps, plats,
correspondence and other documents; (ii) division of interest and accounting
records; (iii) severance, production and property tax records; and (iv) well,
operations, engineering, environmental and maintenance records.


2.   The working interest assigned by Seller to Buyer shall be subject to a 20%
royalty and overriding royalty (the “Royalty”) burden, so that after closing of
the sale contemplated by this Agreement, Buyer shall own an undivided
eighty-seven and one-half percent (87.50%) working interest and seventy percent
(70.00%) net revenue interest in the Wilke (Dill East Field) Leases and Wilke
(Dill East Field) Wells, located in Kimball County, Nebraska, a one hundred
percent (100.00%) working interest and eighty percent (80.00%) net revenue
interest in the Lukassen Leases and the Lukassen 14-34 well, located in Kimball
County, Nebraska, and the Pieper Lease and the Pieper 3-29 well, located in
Washington County, Colorado, and an undivided fifty percent (50.00%) working
interest and forty percent (40.00%) net revenue interest in the Omega Propsect
Leases in Banner County, Nebraska and the Comanche Farms Prospect Leasese in
Arapahoe County, Colorado.  If Seller owns less than 100% of the leasehold
interest created by the Leases, or in the event the Leases cover less than the
full fee mineral estate in the Land covered by the Leases, then the Royalty
shall be reduced proportionately with respect to Seller’s interest in such Lease
or the partial mineral interest covered by the Lease.


3.   The purchase price for the Assets shall be One Million Four Hundred Fifty
Thousand (1,450,000) shares of restricted common stock of Buyer (the “Shares”),
and Two Million Two Hundred Thousand Dollars ($2,200,000.00) (the “Cash”)(the
Shares and the Cash shall be referred to, collectively, as the “Purchase
Price”), as adjusted hereunder. The Shares shall be delivered to Seller at
Closing. The cash portion of the Purchase Price shall be paid by Buyer to Seller
on December 18, 2009 by bank wire to Seller’s account pursuant to the following
wiring instructions:


Bank of America - Nevada; phone: 866-214-6822;
P.O. Box 98600
Las Vegas, NV 89193
Routing No. 026009593
Credit to the account of Edward Mike Davis, L.L.C., Account No. 4961570002.


4.   Buyer shall (i) file a registration statement with the Securities and
Exchange Commission with respect to the Shares (the “Registration”) not later
than Monday, January 11, 2010, and (ii) thereafter diligently pursue the
Registration to effectiveness. Buyer may include other equity securities of
Buyer in the Registration as well, in Buyer’s discretion. In connection with the
Registration, Seller shall execute such underwriting agreement and other
documents as are customary under the circumstances and/or as are executed by all
holders of stock included in the Registration. Buyer shall pay all underwriting
commissions, filing fees and other expenses of the Registration. As a
consequence of the Registration, the Shares will become “free trading stock”
with no restrictions of any kind.
 
3

--------------------------------------------------------------------------------


 
5.   Ownership of the Assets shall be transferred from Seller to Buyer at
Closing, but effective as of the Effective Time. All costs and expenses
attributable to the Assets incurred prior to the Effective Time shall be the
responsibility and obligation of Seller, and Seller shall be entitled to all of
the proceeds from the sale of production attributable to the Assets prior to the
Effective Time. In addition, at the Closing, Buyer shall pay Seller for the
value of all oil in the tanks and line fill at the Effective Time at the
contract price which Seller is receiving from the purchaser of production from
the Assets for the month in which the Closing occurs. The determination of the
amount of oil in the tanks shall be done by gauging at the Effective Time which
shall be jointly measured and observed by representatives of Seller and Buyer.
All costs and expenses attributable to the Assets and incurred at or after the
Effective Time shall be the responsibility and obligation of Buyer, and Buyer
shall be entitled to all proceeds from the sale of production attributable to
the Assets at or after the Effective Time. Buyer shall be responsible for and
shall pay all of the operating expenses, direct charges and operator’s overhead
attributable to the Assets from and after the Effective Time.


6.   Seller hereby represents and warrants to Buyer that the following
representations and warranties shall be true and correct at and as of Closing:


(a)   Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Nevada, and is authorized to do
business in the State of Colorado and the State of Nebraska.


(b)   Seller has all requisite power and authority to carry on its business as
presently conducted, to enter into this Agreement, and perform its obligations
under this Agreement. The consummation of the transactions contemplated by this
Agreement will not violate nor be in conflict with any provision of Seller’s
articles of organization or organizational documents, or any agreement or
instrument to which Seller is a party or is bound, or any judgment, decree,
order, writ, injunction, statute, rule or regulation applicable to Seller. The
execution, delivery and performance of this Agreement, and the transactions
contemplated hereby, have been duly and validly authorized by all requisite
action on the part of Seller.


(c)   This Agreement has been duly executed and delivered on behalf of Seller,
and, at the Closing, all documents and instruments required hereunder to be
executed and delivered by Seller shall have been duly executed and delivered.
This Agreement does, and such documents and instruments shall, constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
terms.


(d)   Seller hereby agrees to warrant and defend the title to the Assets against
all liens, encumbrances and defects of title arising by, through, or under
Seller, but not otherwise.  The Assets are free and clear of all mortgages,
liens or other encumbrances.


(e)   To Seller’s knowledge, all rentals and royalties under the Leases have
been timely and fully paid.


(f)   Seller has paid all ad valorem, property, production, severance, excise
taxes and assessments attributable to the Leases, the Land and the Production.
 
4

--------------------------------------------------------------------------------


 
(g)   Seller has not received notice of any breach, default or violation under
any of the Leases or the Material Contracts. No claim, demand, filing, cause of
action, administrative proceeding, lawsuit or other litigation has been served
upon Seller or notice received by Seller or, to Seller’s knowledge, threatened
with respect to any of the Assets.


(l)           To Seller’s knowledge, there are no consents required to be
obtained for, and no preferential rights to purchase exercisable in connection
with, the assignment of the Assets by Seller to Buyer hereunder.


(m)  To Seller’s knowledge, there are no outstanding authorities for expenditure
or other commitments to make capital expenditures which are binding on the
Assets, and which Seller reasonably anticipates will require expenditures in
excess of Twenty-five Thousand Dollars ($25,000.00) per item.
 
(n)           Seller’s interest in the Assets is not subject to any contract for
the sale of the production attributable to periods after the Effective Time,
other than contracts that may be terminated by thirty (30) days prior written
notice. To Seller’s knowledge, Seller’s interest in the Assets is not subject to
or burdened by any obligation under a sales, take-or-pay, gas balancing,
marketing, hedging, forward sale or similar arrangement, to deliver the
production attributable to such interest in the Assets without receiving payment
at the time of or subsequent to delivery, or to deliver the Production in the
future for which payment has already been received (e.g., a “forward” sale
contract).


(h)   The Records have been maintained in the ordinary course of Seller’s
business, and Seller has not intentionally omitted any material information from
the Records.


(i)   Seller is not a “foreign person” within the meaning of Section 1445 of the
Internal Revenue Code.


(j)   There are no bankruptcy, reorganization or receivership proceedings
pending, or, to Seller’s knowledge, threatened against Seller.


(k)   Seller has not incurred any liability for brokers or finders fees relating
to the transactions contemplated by this Agreement for which Buyer shall have
any responsibility whatsoever.


(l)   The Shares are being purchased for Seller’s own account, for investment
purposes only, not for the account of any other person and not with a view to
distribution, assignment or resale to others. Seller will not sell, hypothecate
or otherwise transfer Seller’s Shares unless (i) the transfer is registered
under the Securities Act of 1933, as amended (the “1933 Act”), and registered or
qualified under applicable state securities laws, or (ii) Buyer has received a
written opinion of counsel (which opinion and counsel are satisfactory to Buyer)
that an exemption from the registration or qualification requirements of the
1933 Act and such state laws is available.
 
5

--------------------------------------------------------------------------------


 
(m)   Seller is familiar with and understands the current and proposed business
activities of Buyer. Seller has been given the opportunity to obtain additional
information from Buyer and to discuss the current and proposed business of Buyer
with representatives of Buyer.   Buyer has made available to Seller all
documents and information that Seller has requested relating to an investment in
the Shares. Seller has reviewed and approved the financial statements and other
filings of Buyer of public record. With respect to tax and other economic
considerations involved in this investment, Seller is not relying on any advice
or opinions from Buyer or any person acting on its behalf. Seller has carefully
considered and has, to the extent Seller believes appropriate, discussed with
its legal, tax, accounting and financial advisors the suitability of an
investment in the Shares for his or her particular tax and financial situation,
and has determined that the Shares for which Seller is subscribing are a
suitable investment. Seller (i) has adequate means for providing for Seller’s
current financial needs and contingencies; (ii) has no need for liquidity in
this investment; (iii) can afford a complete loss of the funds invested in the
Shares; and (iv) does not have an overall commitment to illiquid investments
that is disproportionate to Seller’s net worth (and Seller’s investment in the
Shares will not cause such overall commitment to become excessive).


(n)   Seller understands that an investment in the Shares is speculative in
nature and involves a substantial degree of risk, including risk of losing all
or a portion of Seller’s investment. Seller understands that the return of
Seller’s money, not just the return on Seller’s money, is not assured. Seller,
in reaching a decision to subscribe, has such knowledge and experience in
financial and business matters that Seller is capable of reading and
interpreting financial statements and evaluating the merits and risk of an
investment in the Shares.


(o)   Seller was not offered or sold the Shares, directly or indirectly, by
means of any form of general advertising or general solicitation, including, but
not limited to, the following: (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar medium of or
broadcast over television or radio; or (ii) to the knowledge of Seller, any
seminar or meeting whose attendees had been invited by any general solicitation
or general advertising.


(p)   Seller understands that Buyer’s determination that the exemption from the
registration provisions of the 1933 Act based upon non-public offerings
applicable to the offer and sale of the Shares, is based, in part, upon the
representations, warranties, and agreements made by Seller herein. Seller
consents to the disclosure of any such information, and any other information
furnished to Buyer or related to this transaction, to any governmental
authority, self-regulatory organization, or, to the extent required by law, to
any other person.


(q)   Seller is an “accredited investor,” as that term is defined in SEC Rule
501.


(r)   Pending Registration, the certificate evidencing the Shares will reflect a
legend in substantially the following form:


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED OR DISPOSED OF UNLESS THE TRANSACTION IS REGISTERED UNDER THE
SECURITIES ACT AND REGISTERED OR QUALIFIED FOR SALE UNDER APPLICABLE STATE
SECURITIES LAWS, OR THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL THAT AN
EXEMPTION FROM THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF THE SECURITIES
ACT AND APPLICABLE STATE SECURITIES LAWS IS AVAILABLE.
 
6

--------------------------------------------------------------------------------


 
7.   Buyer hereby represents and warrants to Seller that the following
representations and warranties shall be true and correct at and as of Closing:


(a)   Buyer is a Nevada corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, and is authorized to do business
in the State of Colorado and the State of Nebraska.


(b)   Buyer has all requisite power and authority to carry on its business as
presently conducted, to enter into this Agreement, and perform its obligations
under this Agreement. The consummation of the transactions contemplated by this
Agreement will not violate nor be in conflict with any provision of Buyer’s
articles of organization or organizational documents, or any agreement or
instrument to which Buyer is a party or is bound, or any judgment, decree,
order, writ, injunction, statute, rule or regulation applicable to Buyer. The
execution, delivery and performance of this Agreement, and the transactions
contemplated hereby, have been duly and validly authorized by all requisite
action on the part of Buyer.


(c)   This Agreement has been duly executed and delivered on behalf of Buyer,
and, at the Closing, all documents and instruments required hereunder to be
executed and delivered by Buyer shall have been duly executed and
delivered.  This Agreement does, and such documents and instruments shall,
constitute legal, valid and binding obligations of Buyer enforceable in
accordance with their terms.


(d)   There are no bankruptcy, reorganization or receivership proceedings
pending, or, to Buyer’s knowledge, threatened against Buyer.


(e)   Buyer has not incurred any liability for brokers or finders fees relating
to the transactions contemplated by this Agreement for which Seller shall have
any responsibility whatsoever.


8.   The purchase and sale of the Assets pursuant to this Agreement (the
“Closing”) shall occur at on or before December 7, 2009, by fax or
electronically, or such other date as Buyer and Seller may mutually agree in
writing, electronically. At the Closing, the following shall occur:


(a)   Seller shall execute, acknowledge and deliver to Buyer (in sufficient
counterparts to facilitate recording) an assignment, conveyance and bill of sale
(the “Assignment”) covering the Assets, substantially in the form of Exhibit B
hereto, with sufficient counterparts for filing in the appropriate governmental
offices.


(b)   Buyer shall deliver to Seller the Shares.
 
7

--------------------------------------------------------------------------------


 
(c)   On or before December 18, 2009, Buyer shall pay Seller the Cash by wire
transfer to Seller’s account in accordance with the terms and conditions hereof.


(d)   Buyer and Seller shall execute, acknowledge and deliver transfer orders or
letters in lieu of transfer orders directing all purchasers of production to
make payment of proceeds attributable to production from the Assets to Buyer
after the Effective Time.


(e)   Buyer shall transfer operations of the Assets to Buyer, or Buyer’s
contract operator.


(f)   Seller shall deliver to Buyer copies of the Records.


9.   EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT AND THE ASSIGNMENT, THIS
AGREEMENT IS MADE WITHOUT ANY OTHER WARRANTIES OR COVENANTS, EXPRESSED OR
IMPLIED IN FACT OR IN LAW, AS TO TITLE, MERCHANTABILITY, DURABILITY, USE,
OPERATION, OR FITNESS FOR ANY PARTICULAR PURPOSE, AND SELLER DOES NOT IN ANY WAY
REPRESENT OR WARRANT THE ACCURACY OR COMPLETENESS OF ANY INFORMATION, DATA OR
OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED TO BUYER BY OR ON BEHALF OF SELLER.
BUYER HEREBY AGREES THAT IT HAS INSPECTED OR HAS BEEN GIVEN THE OPPORTUNITY TO
INSPECT THE ASSETS, INCLUDING THE LEASES AND ASSOCIATED AGREEMENTS, WELLS,
PERSONAL PROPERTY, AND EQUIPMENT ASSIGNED AND CONVEYED HEREIN AND, EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT AND THE ASSIGNMENT, BUYER ACCEPTS THE SAME
“AS IS, WHERE IS” AND “WITH ALL FAULTS.”


10.   All production, severance, excise and other taxes (other than income
taxes) relating to production of oil, gas and condensate attributable to the
Assets prior to the Effective Time shall be paid by Seller, and all such taxes
relating to such production on or after the Effective Time shall be paid by
Buyer. Buyer shall be responsible for any and all state and local taxes or fees
imposed on the transfer of the Assets.


11.   Seller and Buyer shall use their commercially reasonable efforts in good
faith to obtain all of the consents or waivers of preferential rights, if any,
that are required to be obtained with respect to the transfer of the Assets to
Buyer.


12.   The Wilke (Dill East Field) Leases, the Omega Prospect Leases and the
Comanche Prospect Leasese shall each be subject to and burdened by a separate
operating agreement (the “Operating Agreement”) in the form of the A.A.P.L. Form
610-1989 Model Form Operating Agreement. The Operating Agreement shall govern
and control all operations conducted upon the Land. Pursuant to the terms of the
Operating Agreement, Buyer, or Buyer’s contract operator, shall be the Operator;
except with regard to the Omega Prospect Lease and the Comanche Prospect Leases,
Seller shall remain as Operator until the first well located on such prospect is
drilled, and then Buyer, or Buyer’s contract operator shall be Operator
thereafter. The Operating Agreement shall provide a non-consent penalty equal to
four hundred percent (400%) for drilling and one hundred percent (100%) for
surface equipment. Pursuant to the Operating Agreement, the COPAS overhead rate
for drilling a well shall be equal to $5,000.00 per month, and for operating a
well shall be equal to $500.00 per month.
 
8

--------------------------------------------------------------------------------


 
13.   If Buyer fails to pay Seller the Cash on or before December 18, 2007,
Seller shall have the right to terminate this Agreement by written notice
delivered to Buyer on or before January 10, 2009. If Seller elects to terminate
this Agreement hereunder, Buyer shall promptly reassign to Seller the Assets,
with a special warranty of title by, through and under Buyer, but not otherwise,
Seller shall promptly transfer and deliver to Buyer the Shares, and this
Agreement shall terminate.


14.   All exhibits attached to this Agreement are hereby incorporated by
reference herein and made a part hereof for all purposes as if set forth in
their entirety herein. This Agreement, including the exhibits attached hereto,
constitutes the entire agreement between the Parties as to the subject matter of
this Agreement and supersedes all prior agreements, understandings, negotiations
and discussions of the Parties, whether oral or written. No supplement,
amendment, alteration, modification or waiver of this Agreement shall be binding
unless executed in writing by the Parties. All other drafts whether written or
oral of this Agreement are rescinded and this Agreement supersedes any prior
draft of this Agreement whether written or oral, including all previous letters
or emails rescinding or cancelling the selling and buying of the Assets.


15.   The rights of Seller and Buyer may be assigned and the provisions of this
Agreement shall extend to their successors and assigns, provided, however, no
assignment shall relieve successors or assigns of its obligations under this
Agreement.


16.   This Agreement shall be governed and construed in accordance with the laws
of the State of Colorado. In the event of any dispute arising out of or relating
to this Agreement, the prevailing Party shall be entitled to recover from the
other Party court costs and reasonable attorneys’ fees.


17.   Any notice required or permitted by this Agreement shall be given in
writing by personal service, overnight delivery service, e-mail, facsimile or by
certified mail, return receipt requested, postage prepaid, as follows:


If to Seller:
Edward Mike Davis, LLC
200 Rancho Circle
Las Vegas, Nevada 89107
Attention:  Edward Mike Davis
Fax:  (702) 877-0272
E-Mail:  mike@emdllc.com
 
 
If to Buyer:
Recovery Energy, Inc.
1515 Wynkoop, Suite 200
Denver, Colorado 80202
Attention: Jeffrey Beunier, President
Fax:  (888) 887-4449
E-Mail:  jbeunier@recoveryenergyco.com
 
With a copy to:
Robert G. Lewis, Esq.
Ducker Montgomery
1560 Broadway, Suite 1400
Denver, Colorado 80202
Fax: (303) 861-4017
E-Mail: rlewis@duckerlaw.com
 

(or such other address as designated in writing by either Party to the other)
and shall be deemed to have been given as of the date of receipt by the intended
Party.
 
9

--------------------------------------------------------------------------------




18.   The Parties agree to execute, acknowledge and deliver such additional
instruments, agreements or other documents, and take such other action as may be
necessary or advisable to consummate the transactions contemplated by this
Agreement. The Parties acknowledge that they and their respective counsel have
negotiated and drafted this Agreement jointly and agree that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation or construction of this Agreement.


19.   This Agreement may be executed in counterparts, and each such counterpart
shall be deemed to be an original instrument, but all such counterparts together
shall constitute for all purposes one agreement.  Facsimiles and electronic
copies of this Agreement shall be effective as originals.


IN WITNESS WHEREOF, Buyer and Seller have executed and delivered this Agreement
on the dates below the signatures hereto, to be effective for all purposes as of
the Effective Time.


SELLER:
Edward Mike Davis, L.L.C.
By:  __/s/ Edward Mike Davis___
          Edward Mike Davis, Manager
Date:  December 4 , 2009
BUYER:
Recovery Energy, Inc.
By:  _____/s/ Jeffrey A. Beunier_________
           Jeffrey Beunier, President
Date:  December 4 , 2009





10

--------------------------------------------------------------------------------




EXHIBIT A
Attached to and made a part of that certain Purchase and Sale Agreement
dated effective December 1, 2009
between Edward Mike Davis, L.L.C. and Recovery Energy, Inc.


WILKE (DILL EAST FIELD) LEASES and LANDS:
 
Lessor:
Gary L. Schneider, Individually and as heir of Maxine Schneider, deceased
Lessee: Edward Mike Davis, L.L.C. Dated:      May 20, 2008 Recorded:   Book 206
OG, Page 44 Description:  Township 15 North, Range 56 West   Section 5:  S/2

 
Lessor:
Peggy Atkins and Howard Atkins, wife and husband
Lessee: Edward Mike Davis, L.L.C. Dated:      May 20, 2008 Recorded:   Book 206
OG, Page 48 Description:  Township 15 North, Range 56 West   Section 5:  S/2

                                
Lessor:
Galeen B. Hergenrader and Kenneth Hergenrader, wife and husband
Lessee: Edward Mike Davis, L.L.C. Dated:      May 16, 2008 Recorded:   Book 206
OG, Page 52 Description:  Township 15 North, Range 56 West   Section 5:  S/2

 
Lessor:
Paula Wilke, a/k/a Paula J. Wilke and Erwin Wilke, Jr., wife and husband
Lessee: Edward Mike Davis, L.L.C. Dated:      June 26, 2008 Recorded:   Book 206
OG, Page 132 Description:  Township 15 North, Range 56 West   Section 5:  S/2
Amendment of Oil and Gas Dated:     July 9, 2008 Recorded: Book 206 OG, Page 221
Description:  Township 15 North, Range 56 West   Section 5:  S/2


 
WILKE (DILL EAST FIELD) WELLS
 
Well Name:  
 Wilke 24-5 Located:     SE/4SW/4 of Section 5, T15N-R56W, Kimball County, NE
API:  26105226270000     Working Interest:  87.50%     Net Revenue Interest:
70.00%
Equipment and Inventory:  consisting of a pumping unit, rods, tubing and casing
   

 

--------------------------------------------------------------------------------


 
Well Name:      Wilke 23-5
Located:                      NE/4SW/4 of Section 5, T15N-R56W, Kimball County,
NE
API:  26105226250000
Equipment and Inventory:  consisting of a pumping unit, rods, tubing and casing


Well Name:      Wilke 34-5
Located:           SW/4SE/4 of Section 5, T15N-R56W, Kimball County, NE
API:  26105226290000     Working Interest:  87.50%    Net Revenue Interest:
70.00%
Equipment and Inventory:  consisting of a pumping unit, rods, tubing and casing


Well Name:      Wilke 33-5
Located:           NW/4SE/4 of Section 5, T15N-R56W, Kimball County, NE
API:  26105226280000    Working Interest:  87.50%    Net Revenue Interest:
70.00%
Equipment and Inventory:  consisting of a pumping unit, rods, tubing and casing


Well Name:      Wilke 44-5
Located:           SE/4SE/4 of Section 5, T15N-R56W, Kimball County, NE
API:  26105226320000    Working Interest:  87.50%    Net Revenue Interest:
70.00%
Equipment and Inventory:  consisting of a pumping unit, rods, tubing and casing


Well Name:      Wilke 14-5
Located:           SW/4SW/4 of Section 5, T15N-R56W, Kimball County, NE
API:  26105226520000    Working Interest:  87.50%    Net Revenue Interest:
70.00%
Equipment and Inventory:  consisting of a pumping unit, rods, tubing and casing
 
Wilke Tank Battery consisting of 8 400 bbl tanks and an 8 foot treater.


LUKASSEN LEASES and LANDS:


Lessor:             Antelope Energy Company, LLC, a Colorado limited liability
company
Lessee:             Edward Mike Davis, L.L.C.
Dated:              August 4, 2008
Recorded:        Book 206 OG, Page 647
Covering:         INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:
                          TOWNSHIP 16 NORTH, RANGE 56 WEST, 6th P.M.
                          Section 34:  S/2SW/4SW/4
Lessor:             Marian J. Payne, a single woman
Lessee:             Edward Mike Davis, L.L.C.
Dated:               July 25, 2008
Recorded:        Book 206 OG, Page 487
Correction of Description Recorded: Book 207, Page 354
Covering:         INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:
                          TOWNSHIP 15 NORTH, RANGE 56 WEST, 6th P.M.
                          Section 3:  N/2 of Lot 4, also described as
N/2NW/4NW/4
 

--------------------------------------------------------------------------------



 
Lessor:
Judith Ann Mays, a married woman dealing in her sole and separate property

Lessee:             Edward Mike Davis, L.L.C.
Dated:               July 25, 2008
Recorded:        Book 206 OG, Page 487
Correction of Description Recorded: Book 207, Page 356
Covering:         INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:
                          TOWNSHIP 15 NORTH, RANGE 56 WEST, 6th P.M.
                          Section 3:  N/2 of Lot 4, also described as
N/2NW/4NW/4


Lessor:
William O. Smith a/k/a William Otis Smith and Rita Marie Smith, husband and wife

Lessee:             Edward Mike Davis, L.L.C.
Dated:               May 16, 2008
Recorded:        Book 206 OG, Page 33
Correction of Description Recorded: Book 207, Page 352
Covering:         INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:
                          TOWNSHIP 15 NORTH, RANGE 56 WEST, 6th P.M.
                          Section 3:  N/2 of Lot 4, also described as
N/2NW/4NW/4


Lessor:
Rita J. Bingaman f/k/a Rita Jeanne Smith and Gary P. Bingaman, wife and husband

Lessee:             Edward Mike Davis, L.L.C.
Dated:               May 16, 2008
Recorded:        Book 206 OG, Page 29
Correction of Description Recorded: Book 207, Page 350
Covering:         INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:
                          TOWNSHIP 15 NORTH, RANGE 56 WEST, 6th P.M.
                          Section 3:  N/2 of Lot 4, also described as
N/2NW/4NW/4


Lessor:
Mary L. Soper, individually and as Trustee of the Ronald R. Soper Family Trust,
dated October 4, 1995

Lessee:             Edward Mike Davis, L.L.C.
Dated:               July 15, 2009
Recorded:        Book 208 OG, Page 760
Covering:         INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:
                          TOWNSHIP 15 NORTH, RANGE 56 WEST, 6th P.M.
                          Section 3:  N/2 of Lot 4, also described as
N/2NW/4NW/4
 
Lessor:             Steven Knigge, a single man
Lessee:             Edward Mike Davis, L.L.C.
Dated:               July 15, 2009
Recorded:        Book 208 OG, Page 763
Covering:         INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:
                          TOWNSHIP 15 NORTH, RANGE 56 WEST, 6th P.M.
                          Section 3:  N/2 of Lot 4, also described as
N/2NW/4NW/4
 

--------------------------------------------------------------------------------



 
Lessor:             Linda McDowall, f.k.a. Linda Wilson, a single woman
Lessee:             Edward Mike Davis, L.L.C.
Dated:               July 15, 2009
Recorded:        Book 208 OG, Page 766
Covering:         INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:
                          TOWNSHIP 15 NORTH, RANGE 56 WEST, 6th P.M.
                          Section 3:  N/2 of Lot 4, also described as
N/2NW/4NW/4


Lessor:             Marla Knigge,f.k.a. Marla Teasley, a single woman
Lessee:             Edward Mike Davis, L.L.C.
Dated:               July 15, 2009
Recorded:        Book 208 OG, Page 769
Covering:         INSOFAR AND ONLY INSOFAR AS THE LEASE COVERS:
                          TOWNSHIP 15 NORTH, RANGE 56 WEST, 6th P.M.
                          Section 3:  N/2 of Lot 4, also described as
N/2NW/4NW/4


LUKASSEN WELL


Well Name:      Lukassen 14-34
Located:           S/2SW/4SW/4 of Section 34, T16N-R56W, Kimball County, NE
API:  26105226450000    Working Interest:  100.00%    Net Revenue Interest:
80.00%
Equipment and Inventory:  consisting of a pumping unit, rods, tubing and casing


Lukassen Tank Battery consisting of 3 – 400 bbl tanks and a 4 foot treater




PIEPER LEASE and LANDS:


Lessor:             Dean Reed and Beaulah Reed, husband and wife
Lessee:             King Resources Company
Dated:               August 10, 1966
Recorded:        Book 583, Page 71
Description:     Township 1 North, Range 53 West
                          Section 29:  NE/4


PIEPER WELL


Well Name:      Pieper #3-29
Located:           NE/4 of Section 29, T1N-R53W, Washington County, CO
API:  05-121-08367    Working Interest:  100.00%    Net Revenue Interest: 80.00%
Equipment and Inventory:  consisting of a pumping unit, rods, tubing and casing


Pieper Tank Battery consisting of 2 – PR&R 500 bolted bbl tanks and a 6 X 20
vertical inside leg cold weather treater
 

--------------------------------------------------------------------------------


 
OMEGA PROSPECT LEASES and LANDS:


Lessor:
Katharine E. Nelson,, Individually and as Trustee of the Katharine E. Nelson
Living Trust, dated 5-19-2003

Lessee:             Edward Mike Davis, L.L.C.
Dated:               September 20, 2008
Recorded:        Book 131 OG, Page 455, in Banner County, Nebraska
Description:     Township 17 North, Range 55 West, 6th P.M.
         Section 11:  NE, S2


Lessor:
Ruth L. Pile, individually and as Trustee of the Ruth L. Pile Revocable Trust,
dated 6-26-1998

Lessee:             Edward Mike Davis, L.L.C.
Dated:               October 9, 2008
Recorded:        Book 131 OG, Page 459, in Banner County, Nebraska
Description:     Township 17 North, Range 55 West, 6th P.M.
                          Section 11:  W/22
 
 
COMANCHE FARMS PROSPECT LEASES and LANDS:


Lessor:             State of Colorado    Lease # OG 8056.4
      State Board of Land Commissioners
Lessee:             Contex Energy Company
Dated:               August 19, 2004
Recorded:        Reception Number B 4199551, in Arapahoe County, Colorado
Description:     Township 4 South, Range 62 West, 6th P.M.
         Section 36:  ALL



